Citation Nr: 1639965	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  12-28 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable rating for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel






INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the VA RO that continued the noncompensable evaluation of the Veteran's bilateral hearing loss disability.


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by no worse than level II hearing in both ears.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the instant case, the Veteran has been provided with all appropriate notification, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the Veteran's claim at this time is warranted.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's post-service VA treatment records have been obtained to the extent they were both identified and available.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was provided with examinations addressing his hearing loss in June 2010 and April 2012.  The examination reports indicate that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board finds that the examiners also considered and addressed the functional effects of the Veteran's hearing problems.  The examination reports are therefore adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2015); Martinak v. Nicholson, 21 Vet. App. 447 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

It is noted that in the September 2016 informal hearing presentation, the Veteran's representative argued that the Veteran had not had a hearing examination since 2010.  As discussed below, the Veteran did in fact have a more recent examination in 2012.  Moreover, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no allegation of record that the Veteran's hearing acuity has worsened since his last examination.  As such, the is not a basis for providing a new examination.
  
The Veteran declined the opportunity to participate in a hearing before the Board.  The Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.


Increased Rating

The Veteran's bilateral hearing loss disability has been assigned a noncompensable rating, and the Veteran contends that a compensable rating is warranted.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2015).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are made.  Bruce v. West, 11 Vet. App. 405 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The regulations set forth eleven auditory acuity levels, designated from Roman numerals I to XI, in escalating order of hearing impairment.  38 C.F.R. § 4.85 (2015).  The appropriate auditory acuity level is determined based on a combination of the percentage of speech discrimination and the puretone threshold average.  When the examiner certifies that use of the speech discrimination test is not appropriate because of factors such as language difficulties, inconsistent speech discrimination scores, or when there is an exceptional pattern of hearing impairment the rating may be based solely on puretone threshold testing (under Table VIA).  38 C.F.R. § 4.85 (2015).

Additional considerations apply when exceptional patterns of hearing loss are demonstrated, which are defined as either a) puretone averages of 55 or greater at 1000, 2000, 3000, and 4000 Hertz, or; b) a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a) (2015).  

Once an acuity level is established for each ear, Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the appropriate disability evaluation.  The appropriate rating is determined based on a combination of the levels of hearing impairment established for each ear.

Turning to the facts in this case, the Veteran underwent a VA audiological examination in June 2010, at which time the following puretone results were noted, in decibels:


HERTZ

1000
2000
3000
4000
LEFT
35
60
60
65
RIGHT
30
55
60
70

Puretone threshold averages were 55 decibels for the left ear and 53.75 decibels for the right ear.  Speech discrimination scores were 84 percent in the left ear and 88 percent in the right ear.  That audiometric evaluation equates to level II hearing in both ears (between 50 and 57 average puretone decibel hearing loss, with between 84 percent and 90 percent speech discrimination).  With an acuity level determined for each ear, the Board turns to Table VII in order to determine the appropriate percentage evaluation for the Veteran's level of hearing acuity.  With both ears at level II hearing loss, a noncompensable rating is warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2015).  

In an April 2012 audiological evaluation, the following puretone results were noted, in decibels:


HERTZ

1000
2000
3000
4000
LEFT
45
65
70
75
RIGHT
35
65
70
75

Puretone threshold averages were 63.75 decibels for the left ear and 61.25 decibels for the right ear.  Speech discrimination scores were 92 percent in the left ear and 96 percent in the right ear.  That audiometric evaluation equates to level II hearing in both ears (between 58 and 65 average puretone decibel hearing loss, with between 92 percent and 100 percent speech discrimination).  With an acuity level determined for each ear, the Board turns to Table VII in order to determine the appropriate percentage evaluation for the Veteran's level of hearing acuity.  With both ears at level II hearing loss, a noncompensable rating is warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2015).  

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment, but the Veteran has not shown an exceptional patterns of hearing impairment in either ear at any time.  

VA treatment records have been reviewed, but these records do not describe the results of any audiometric testing. 

In addition to the results of this audiometric testing, the Board has closely reviewed the statements that the Veteran has submitted in support of his appeal.  The Board acknowledges the Veteran's central concerns that he has experienced difficulty hearing people talk, especially on the telephone.  While the Board sympathizes with the impairment that the Veteran's hearing loss causes him, a higher rating for hearing loss requires greater objectively measured levels of hearing loss than the Veteran has demonstrated.  

The best evidence in this case, the medical evidence cited above, provides highly probative evidence against the Veteran's claim that he meets the next higher level of disability (a medical determination more than a factual determination as the critical issue is not whether the Veteran has a hearing problem related to service [this is not in dispute] but if he has a hearing problem that warrants a compensable evaluation under the clear standards of VA, as cited above).

The Board concludes that the preponderance of the evidence is against granting a compensable disability rating for the Veteran's bilateral hearing loss.  As the preponderance of the evidence is against the claim, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, the Board notes that extraschedular consideration under 38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts in this case.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).

Lastly, the Board notes that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In the instant case, however, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU, as it is not suggested that he is unable to obtain or maintain substantially gainful employment as a result of his bilateral hearing loss.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.


ORDER

A compensable rating for a bilateral hearing loss disability is denied.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


